UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 FRIEDMAN INDUSTRIES, INCORPORATED (Name of registrant as specified in its charter) (Name of person(s) filing proxy statement, if other than the registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: FRIEDMAN INDUSTRIES, INCORPORATED NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To the Shareholders of Friedman Industries, Incorporated: The Annual Meeting of Shareholders of Friedman Industries, Incorporated will be held in the offices of Norton Rose Fulbright US LLP, 1301 McKinney, Suite 5100, Houston, Texas, on Thursday, September 1, 2016, at 11:00a.m. (Central Time), for the following purposes: To elect a board of seven directors for the following year. To vote on a non-binding advisory resolution regarding the compensation of Named Executive Officers. To ratify the selection of Hein & Associates LLP as our independent registered public accounting firm for the fiscal year ending March 31, 2017. To approve the Friedman Industries, Incorporated 2016 Restricted Stock Plan. To transact such other business as may properly come before the meeting and any adjournment thereof. The Board of Directors has fixed the close of business on July15, 2016, as the record date for the determination of shareholders entitled to receive this notice and to vote at the meeting. All shareholders are cordially invited to attend the meeting. This notice and the accompanying proxy materials have been sent to you by order of the Board of Directors. By Order of the Board of Directors, /s/ A LEX L
